Citation Nr: 0608172	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  59-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a pulmonary condition, 
including as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957 and from August 1960 to August 1975.  This appeal arises 
from a May 1995 rating decision by the San Diego, California, 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) which denied service connection for a pulmonary 
condition.  During the pendency of this appeal the veteran 
moved to Georgia and the case was sent to the Board by the RO 
in Atlanta, Georgia.  In July 2003 the Board remanded this 
case to the RO for further development.  After the RO 
attempted the requested development, the RO continued the 
denial of service connection for a pulmonary condition.


REMAND

The veteran contends that service connection is warranted for 
a pulmonary condition and that he was exposed to asbestos 
while in the Navy.  Various medical records on file have 
shown that the veteran suffers from chronic obstructive 
pulmonary disease (COPD), bronchitis, and asthma.  Records 
also show that he underwent a left upper lobe lobectomy in 
November 1998 to treat bronchioalveolar well differentiated 
carcinoma of the left upper lobe.  A progress note dated in 
June 2000 showed that the veteran had a history of lung 
cancer "with a new lesion right upper lobe."  None of the 
post-service medical evidence in the claims folder refers to 
the veteran's asserted asbestos exposure, nor does any of it 
relate his multiple pulmonary conditions to asbestos 
exposure.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1998, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VA, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).  The 
General Counsel opinion, however, was issued prior to the 
enactment of the Veterans Claims Assistance Act of 2000, 
particularly the current provisions of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.

The provisions of M21-1, part VI, para. 7.21 note that 
persons with asbestos exposure have an increased incidence of 
bronchial and lung cancer with the risk of developing 
bronchial cancer increased in cigarette smokers who had 
asbestos exposure.  Furthermore, the provisions recognize 
that high exposure to asbestos and a high prevalence of 
disease have been noted on insulation and shipyard workers 
and that, during World War II, people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to African 
asbestos that was used extensively in military ship 
construction.  Many of these people have only recently come 
to medical attention because the latent period varies from 10 
to 45 or more years between first exposure and development of 
disease.  As shown above, the veteran served in the Navy for 
approximately 20 years shortly after World War II.  The Board 
finds that further development of the claim is required.  
Specifically, the RO must obtain the veteran's service 
personnel records and contact the Navy Medical Liaison Office 
for determination of his exposure to asbestos, if any.  If 
exposure to asbestos is found, the RO must schedule the 
veteran for a VA examination with the appropriate specialist 
to determine whether any of his pulmonary conditions are 
linked to in-service asbestos exposure.

Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.	The RO must obtain the veteran's 
service personnel records and determine 
the locations in which he served.  

2.	The RO must then contact the Naval 
Medical Liaison Office for a 
determination of his exposure to 
asbestos while serving in any of those 
locations.

3.	If the Navy Medical Liaison Office 
determines that the veteran was exposed 
to asbestos, the RO must forward the 
claims folder to an appropriate 
specialist to determine whether any of 
the veteran's pulmonary conditions, 
including COPD and bronchioalveolar 
well differentiated carcinoma of the 
left upper lobe, is related to any in-
service exposure to asbestos.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  After review of the 
entire evidence of record, the examiner 
should render an opinion as to whether 
it is at least as likely as not 
(probability of 50% or greater) that 
any of the veteran's pulmonary 
conditions are causally related to in-
service asbestos exposure.  If no 
causal link is found, such findings and 
conclusions should be affirmatively 
stated and explained, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

